                       Case 3:21-cv-05461-WHO Document 14-2 Filed 09/10/21 Page 1 of 2



                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9                              UNITED STATES DISTRICT COURT

              10                               NORTHERN DISTRICT OF CALIFORNIA

              11                                             SAN FRANCISCO

              12
                       JOSEPH WAGNER as an individual, on            Case No. 3:21-CV-05461-WHO
              13       behalf of himself, the general public and
                       those similarly situated,                     [PROPOSED] ORDER GRANTING
              14                                                     MOLSON COORS’S MOTION TO
                                         Plaintiff,                  DISMISS PLAINTIFF’S COMPLAINT
              15
                              v.
              16                                                     Date:               October 20, 2021
                       Molson Coors Beverage Company,                Time:               2:00 PM
              17
                                                                     Courtroom:          2
                                         Defendant.
              18
                                                                     Action Filed:       July 15, 2021
              19                                                     Judge:              Hon. William H. Orrick

              20
                                                                     [Filed Concurrently with Notice of Motion
              21                                                     and Motion to Dismiss Plaintiff’s Complaint;
                                                                     Declaration of Sofia Colucci; Request for
              22                                                     Judicial Notice; [Proposed] Order re Request
                                                                     for Judicial Notice]
              23

              24

              25

              26

              27

              28
  C ROWELL                                                                   [PROPOSED] ORDER GRANTING MOLSON
& M ORING LLP                                                                COORS’S MOT. TO DISMISS PL.’S COMPL.;
ATTORNEYS AT LAW                                                                      CASE NO. 3:21-CV-05461-WHO
                        Case 3:21-cv-05461-WHO Document 14-2 Filed 09/10/21 Page 2 of 2



                   1                                        [PROPOSED] ORDER
                   2          Defendant, Molson Coors Beverage Company USA LLC’s (“Molson Coors”) Motion to
                   3   Dismiss Plaintiff’s Complaint came before the Court for hearing on October 20, 2021 at 2:00 p.m.
                   4   Having considered the moving and opposing papers and the argument of the parties, and such
                   5   other documents and information appropriately considered, the Court finds as follows:
                   6          Under Federal Rule of Civil Procedure 12(b)(1), Rule 11 and the court’s inherent powers:
                   7          1.      Plaintiff lacks Article III standing because he could not have purchased the
                   8   product as alleged in 2018.
                   9          2.      Plaintiff has filed a patently false declaration asserting that he purchased the
              10       product at a Safeway in Petaluma, California in August and September 2018, which is nearly two
              11       years before the product was ever sold to the public.
              12       Good cause appearing therefor, IT IS HEREBY ORDERED THAT:
              13              Molson Coors’s Motion to Dismiss Plaintiff’s Complaint with prejudice is GRANTED.
              14

              15              IT IS SO ORDERED.
              16

              17

              18        Dated: ____________________________                    _______________________________
                                                                                 The Honorable William H. Orrick
              19                                                                   United States District Judge,
              20                                                                  Northern District of California

              21

              22

              23

              24

              25

              26

              27

              28
  C ROWELL                                                                            [PROPOSED] ORDER GRANTING MOLSON
& M ORING LLP                                                           -1-           COORS’S MOT. TO DISMISS PL.’S COMPL.;
ATTORNEYS AT LAW
                                                                                               CASE NO. 3:21-CV-05461-WHO
